Opinion filed August 1, 2019




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00199-CV
                                   __________

                     JENNA RUTH YOUNG, Appellant
                                          V.
                      GARY ALAN YOUNG, Appellee


                     On Appeal from the 118th District Court
                            Martin County, Texas
                          Trial Court Cause No. 7125


                      MEMORANDUM OPINION
      Jenna Ruth Young timely filed a notice of appeal in the district clerk’s office
on May 24, 2019, from a final decree of divorce. On June 13, 2019, when the appeal
was docketed in this court, the clerk of this court requested that Appellant forward
the $205 filing fee and a docketing statement to this court on or before June 21, 2019.
We notified Appellant by letter dated June 26, 2019, that the filing fee and docketing
statement were past due. In that letter, we directed Appellant to pay the $205 filing
fee and file the docketing statement on or before July 2, 2019, and we informed
Appellant that failure to do so “may result in dismissal of the case.” We sent a
similar letter on July 3 and informed Appellant that the failure to pay the filing fee
and file the docketing statement by July 9 “may result in dismissal of the case.”
Since that date, we have sent numerous e-mails and left several telephone messages
on Appellant’s counsel’s answering machine. As of this date, counsel has not
replied, and this court has not received the filing fee or the docketing statement.
        Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                                   PER CURIAM


August 1, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2